DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: 
All citations with respect to the specification of present application 16/226,770 are citing the paragraph numbers as in the Pre-Grant Publication US 2019/0269467 A1.
All citations with respect to the specification of prior-filed application 15/448,670 are citing the paragraph numbers as in the Pre-Grant Publication US 2017/0172669 A1.
All citations with respect to the specification of prior-filed application 15/157,444 are citing the paragraph numbers as in the Pre-Grant Publication US 2016/0256225 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 

Response to Amendment
The amendment filed on 03/29/2021 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 6, 11 and 16 are amended.

Applicant’s amendments to claim overcome each and every 112(b) claim rejections as set forth in the Final Office Action mailed on 12/28/2020. The corresponding 112 claim rejections are withdrawn.
Applicant’s amendments to claim introduce new issue regarding the priority (see detail in later Priority section).


Response to Arguments
Applicant’s remarks submitted on 03/29/2021 have been fully considered but they are not persuasive for the following reasons:

Regarding the priority issue set forth in the Final Office Action mailed on 12/28/2020, applicant amended claim to remove the limitations reciting a processor and corresponding configured functions, and request withdrawal of priority statement previously set forth in the Final Office Action. Applicant’s remarks have been fully considered, but the amendments submitted on 03/29/2021 recite limitations which do 

Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive, and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 11, applicant amended the claim to remove the limitations reciting a processor and corresponding configured functions, and submitted on p.8 that “Applicant has amended claims 1 and 11 to remove the added limitation of the processor to gain priority to the previously filed application Serial No. 13/924,505 which is a patent application owned by Globus Medical Inc. It is submitted that Crawford is not proper prior art as the patent application supports amended claims 1 and 11. Thus, in view of the amendments to claim 1 and 11, Applicants respectfully request that the rejection of claims 1-20 be withdrawn.” Applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reason.
The amendments submitted on 03/29/2021 recite limitations which do not have written description support from the prior-filed application 15/157,444. New issue regarding the priority is detailed in later section. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date. See MPEP 211.05 B. Applicant’s argument about priority claim to prior-filed application 13/924,505 is not proper. The effective filing date of present application is set as the filing date of prior-filed application 15/448,670, which is 03/03/2017. Thus, reference Crawford, which is published on 12/26/2013, is a qualified 102(a)(1) prior art.
Therefore, applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of dependent claim 2 – 10 and 12 – 20, applicant’s remarks submitted on p.8 are exclusively relying on supposed deficiencies with the rejection of parent claim 1 and 11. These remarks are not effective to overcome the rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.8 – 10 have been fully considered but they are not persuasive. The amendment results in new grounds of rejection.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The present application 16/226,770 claims priority benefit of a prior-filed application 15/448,670 which is a continuation-in-part application of a prior-filed application 15/147,444. 
Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) in order for the later-filed application to be entitled to the benefit of the earliest filing date. See MPEP 211.05 B.

Regarding limitation “a surveillance marker disposed at a predetermined distance from the DRB … wherein the surveillance marker is configured to be secured to the patient independently from the dynamic reference base” in independent claim 1 and limitation “a temporary grouping element configured to receive the surveillance marker post and the dynamic reference base post, wherein the surveillance marker post and the dynamic reference base are adapted to be attached to a bony structure at different entry points while received in the temporary grouping element, and wherein the temporary grouping member is configured to be removed from the surveillance marker post and dynamic reference base post after attachment to the bony structure” in independent claim 11, the corresponding disclosure regarding “surveillance marker” in the specification of prior-filed application 15/157,444 is recited as: “This single marker 1018 can serve the purpose of adding missing degrees of freedom to allow full rigid body tracking and/or can serve the purpose of acting as a surveillance marker to ensure that assumptions about robot and camera positioning are valid” in [0108], Fig.15; “Thus, the single marker 1018 can provide additional degrees of freedom to allow full rigid body tracking and/or can act as a surveillance marker to ensure that assumptions about the robot and camera positioning are valid” in [0116]; “The term “surveillance marker” may be used, for example, in reference to a single marker that is in a fixed location relative to the DRB 1404” in [0124].

Thus, the disclosure of prior-filed application 15/157,444 fails to support all the limitations cited in independent claim 1 and 11. Therefore, the effective filing date of present application 16/226,770 is set as the filing date 03/03/2017 of prior-filed application 15/448,670.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter "Crawford").

Regarding claim 1, in the embodiment of Fig.36 (citing Fig.2 for shared components), Crawford teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 36 illustrates an example embodiment 3600 of surgical robot system 1 that utilizes …" [0354]; "… the surgical robot system 1 disclosed herein can calculate updated distances …" [0355]), said system comprising:
a tracking camera system (“… a conventional optical tracking system 3417 … the light emitted from and/or reflected by the markers can be read by cameras …” [0133]); 
a surgical robot having a base (“… the surgical robot 15 can comprise a base 25 …” [0134]; see Fig.2 and 35), arm attached to the base (“… the surgical robot 15 can include … and a housing 27 which contains robot arm 23.” [0134]; see Fig.2) and an 
robot tracking markers disposed on the surgical robot (“… can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light.” [0133]; “… and a 4-marker tracker array 3620 on the robot 15.” [0354]; see Fig.36) for tracking movement of the surgical robot by the tracking camera system (“… the light emitted from and/or reflected by the markers can be read by cameras …” [0133]);
a dynamic reference base including a marker array ("… comprises a 4-marker tracker array 3610 attached to the patient 18 …" [0354]; see the frame holding tracker array in Fig.36) trackable by the tracking camera system (“… the light emitted from and/or reflected by the markers can be read by cameras …” [0133]);
a surveillance marker ("… and having a surveillance marker …" [0354]) disposed at a predetermined distance from the DRB ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610) and trackable by the tracking camera system (“… the light emitted from and/or reflected by the markers can be read by cameras …” [0133]), wherein the surveillance marker is configured to be secured to the patient independently from the dynamic reference base ("… one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed …" [0354]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).

Regarding claim 2, Crawford teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.20A – E, Crawford further teaches wherein the DRB includes at least three DRB markers (“… the calibration frame 700 can comprise four active markers 720” [0330]).
In some embodiments Crawford further teaches the processor is configured to detect a loss of tracking at least one of the DRB markers (“However, when one line of sight is obscured … when one line of sight is lost …” [0386]) while maintaining tracking of at least two of the DRB markers (“… the lines of sight from other cameras 8200 {where markers 720 can still be viewed} could be used to track the robot 15 and targeting fixture 690.” [0386]) and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration (“… at every frame, the position of a marker 720 from camera 1 relative to its position from camera 2 would be stored; then if camera 1 is obstructed, and until the line of sight is restored, this relative position is recalled from computer memory {for example in 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the extension method for reconstructing markers as taught in some embodiment. Doing so would make it possible to “compensate for temporary obstructions of line of sight such as a person standing or walking in front of one camera unit” (see Crawford; [0386]).

Regarding claim 3, Crawford teaches all claim limitations, as applied in claim 2, and Crawford further teaches wherein the processor determines that the dynamic reference base has moved based on a change in the predetermined distance ("… at each frame of real-time data during a procedure, the surgical robot system 1 disclosed herein can calculate updated distances between each of the markers 3611, 3612, 3613, and 3614 on the primary tracker array 3610 and the surveillance marker 710. The system 1 can then compare the updated distances or a metric thereof ... to the available values ..." [0355]; see also 112 rejection).

Regarding claim 4, Crawford teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker ("… and having a surveillance marker …" [0354]) is distanced away from a longitudinal axis of the dynamic reference base post ("… the surveillance marker 710 
In the embodiment of Fig.20A – E, Crawford further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base post ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E; since the surveillance marker 710 is located away from the base of 3610 in Fig.36 which is equivalent to 700 in Fig.20E, the 710 is off-set to angled post 720).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
 
Regarding claim 6, Crawford teaches all claim limitations, as applied in claim 2, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker and the at least three DRB markers are tracking markers ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 …" [0354]).
In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by the tracking camera system ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the tracking markers 720 on the targeting 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.36 with the optical tracker as taught in the embodiment of Fig.80 - 81. Doing so would make it possible that "if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted" (see Crawford; [0353]).

Regarding claim 7, Crawford teaches all claim limitations, as applied in claim 1, and Crawford further teaches wherein the surveillance marker post and the dynamic reference base post are adapted to be inserted into a single incision (the limitation regarding the insertion of surveillance marker post and dynamic reference base post is intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111.04; In addition, the surveillance marker post and dynamic reference base post as cited from Crawford with respect to claim 1 is capable of being used to be inserted into a single incision, since the surveillance marker post and dynamic reference base post are mechanically independent components).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied in claim 1, and further in view of Jansen et al. (US 2006/0265179 A1; published on 11/23/2006) (hereinafter "Jansen").

Regarding claim 5, Crawford teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker is disposed on a surveillance marker post ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36).

However, in the same field of endeavor, Jansen teaches wherein the surveillance marker post ("… impactor shaft 34. The impactor may also have a tracking member 31 engaged thereto …" [0027]) is disposed in a hollow channel ("… a pair of spaced apart support elements 60 that form the projecting arms of the U-shaped platform 52 between which a portion {such as the handle/shaft 34 of the impactor 30 described above} of the object ... may be received." [0033]; herein the U-shaped platform defines the hollow channel) of the dynamic reference base post ("The tracking member 16 ... is preferably permanently fixed to the main body 12 ..." [0026]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference base post as taught by Crawford with the tracking main body as taught by Jansen. Doing so would make it possible to "calibrate(ing) a calibration device and method for use with a computer tracking system" (see Jansen; [0002]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied in claim 1, and further in view of Mire et al. (US 2007/0066887 A1; published on 03/22/2007) (hereinafter "Mire").


However, in the same field of endeavor, Mire teaches wherein the surveillance marker post is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into the bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, as applied in claim 9, and further in view of McFarland (US 4,744,353; published on 05/17/1988).


However, in the same field of endeavor, McFarland teaches wherein the surveillance marker post and the dynamic reference post are configured to be inserted into a single incision ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are inserted at same incision position 72).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).


Claim 11 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner et al. (US 2016/0278818 A1; published on 09/29/2016) (hereinafter "Donner").

Regarding claim 11, in the embodiment of Fig.36, Crawford teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 36 illustrates an example 
a tracking camera system (“… a conventional optical tracking system 3417 … the light emitted from and/or reflected by the markers can be read by cameras …” [0133]); 
a surgical robot having a base (“… the surgical robot 15 can comprise a base 25 …” [0134]; see Fig.2 and 35), arm attached to the base (“… the surgical robot 15 can include … and a housing 27 which contains robot arm 23.” [0134]; see Fig.2) and an end effector attached to the arm (“… it is arm 23 can be connected to the end-effectuator 30 …” [0135]); 
robot tracking markers disposed on the surgical robot (“… can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light.” [0133]; “… and a 4-marker tracker array 3620 on the robot 15.” [0354]; see Fig.36) for tracking movement of the surgical robot by the tracking camera system (“… the light emitted from and/or reflected by the markers can be read by cameras …” [0133]);
a dynamic reference base including a marker array ("… comprises a 4-marker tracker array 3610 attached to the patient 18 …" [0354]; see the frame holding tracker array in Fig.36) trackable by the tracking camera system (“… the light emitted from and/or reflected by the markers can be read by cameras …” [0133]);
a surveillance marker ("… and having a surveillance marker …" [0354]) disposed at a predetermined distance from the dynamic reference base ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed 
a surveillance marker post associated with the surveillance marker ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36);
a temporary grouping element configured to receive the surveillance marker post and the dynamic reference base post ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 but at a different location on the rigid body." [0354]), wherein the surveillance marker post and the dynamic reference base are attached to a bony structure at different entry points while received in the temporary grouping element (this limitation is interpreted as an action or positive step performed by user in an apparatus claim, it describes an intended use of the apparatus by user; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and 2114; In addition, the surveillance marker post and dynamic reference base post as cited from Crawford is capable of disposing two marker posts to bone structure at difference position; see embodiment of Fig.50).
In the embodiment of Fig.20A – E, Crawford further teaches a dynamic reference base post connected to the dynamic reference base ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E).

Crawford fails to explicitly teach wherein the temporary grouping member is configured to be removed from the surveillance marker post and dynamic reference base post after attachment to the bony structure; wherein the surveillance marker includes a first and second optical marker.
However, in the same field of endeavor, Donner teaches a temporary grouping element configured to receive a plurality of posts ("… wherein the delivery tool 20 has a header 6539 with a series of collars 165 and associated sleeves 100 having a variety of pre-defined angular alignments to guide one or more transfixing anchor members 30 into place …" [0383]; Fig.129B – C), wherein the plurality of posts are attached to a bony structure at different entry points while received in the temporary grouping element (see Fig.130D, different sleeves 100 are attached to different position on the bone structure), and wherein the temporary grouping member is configured to be removed from the plurality of posts after attachment to the bony structure ("… the distal end of the implant arm is decoupled from the proximal end of the implant 25 and removed." [0321]; see steps of removing surgical tool in Fig.99M - 99P; herein the operation of elements 100 and 110 is equivalent to the operation of the elements 100 and 110 in FIg.129).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by 

Regarding claim 12, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.20A – E, Crawford further teaches wherein the DRB includes at least three DRB markers (“… the calibration frame 700 can comprise four active markers 720” [0330]).
In some embodiments Crawford further teaches the processor is configured to detect a loss of tracking at least one of the DRB markers (“However, when one line of sight is obscured … when one line of sight is lost …” [0386]) while maintaining tracking of at least two of the DRB markers (“… the lines of sight from other cameras 8200 {where markers 720 can still be viewed} could be used to track the robot 15 and targeting fixture 690.” [0386]) and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration (“… at every frame, the position of a marker 720 from camera 1 relative to its position from camera 2 would be stored; then if camera 1 is obstructed, and until the line of sight is restored, this relative position is recalled from computer memory {for example in memory of a computer platform 3400} and a reconstruction of the marker 720 from camera 1 would be inserted based on the recorded position of the marker from camera 2.” [0386]; the above teaching involves does not involve any new registration).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in 

Regarding claim 13, Crawford in view of Donner teaches all claim limitations, as applied in claim 12, and Crawford further teaches wherein the processor determines that the dynamic reference base has moved based on a change in the predetermined distance ("… at each frame of real-time data during a procedure, the surgical robot system 1 disclosed herein can calculate updated distances between each of the markers 3611, 3612, 3613, and 3614 on the primary tracker array 3610 and the surveillance marker 710. The system 1 can then compare the updated distances or a metric thereof ... to the available values ..." [0355]).

Regarding claim 14, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker ("… and having a surveillance marker …" [0354]) is distanced away from a longitudinal axis of the dynamic reference base post ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610).
In the embodiment of Fig.20A – E, Crawford further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base 
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).

Regarding claim 15, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, and Donner further teaches wherein the temporary grouping element includes an impaction cap for attaching the surveillance maker post and the dynamic reference base post to the bony structure ("When the impactor assembly 6550 is coupled to the handle members 6538 as shown in FIG. 129B, impacting an impactor handle 6547 of the impactor assembly 6550 distally causes the implant arm 110, and the rest of the assembly 10 as whole, to displace distally and deliver the implant 25 into the sacroiliac joint space." [0384]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).


In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by a tracking camera associated with the surgical robot ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the tracking markers 720 on the targeting fixture 690 or robot 15." [0488]; here the tracking markers 720 on the fixture includes both surveillance marker and primary tracker array since they are on the same rigid body as taught in the embodiment of Fig.36).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.36 with the optical tracker as taught in the embodiment of Fig.80 - 81. Doing so would make it possible that "if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted" (see Crawford; [0353]).

Regarding claim 17, Crawford in view of Donner and Schoenefeld teaches all claim limitations, as applied in claim 11, and Crawford further teaches wherein the surveillance marker post and the dynamic reference base post are adapted to be inserted into a single incision (the limitation regarding the insertion of surveillance intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111.04; In addition, the surveillance marker post and dynamic reference base post as cited from Crawford with respect to claim 11 is capable of being used to be inserted into a single incision, since the surveillance marker post and dynamic reference base post are mechanically independent components).

Regarding claim 19, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.66A – B Crawford further teaches wherein the dynamic reference base post includes one or more spikes to attach to the bony structure ("… the clamping piece 6300 can be coupled with, or otherwise modified with a targeting fixture 690." [0472]; see Fig.66A and 66B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reference marker array as taught in the embodiment of Fig.36 with the clamping tip as taught in the embodiment of Fig.66A and 66B. Doing so would make it possible to provide "clamping mechanism for securely attaching the targeting fixture 690 to the patient 18" (see Crawford; [0344]).


Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner, as applied in claim 11, and further in view of Mire.

Regarding claim 18, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, except wherein the surveillance marker post is metal and contains a sharp tip configured to drive into the bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance marker post is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into the bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).

Regarding claim 20, Crawford in view of Donner teaches all claim limitations, as applied in claim 11, and in the embodiments of Fig.20A – E, Crawford further teaches the dynamic reference base is connected to the dynamic reference base post (“… the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
Donner further teaches wherein the surveillance marker post is configured to be connected to other tool ("… the anchor element proximal end 6531 may be adapted to engage an Allen wrench, hex key, or other tool …" [0372]; Fig.126A) after the temporary grouping element is removed ("… the distal end of the implant arm is decoupled from the proximal end of the implant 25 and removed." [0321]; see steps of removing surgical tool in Fig.99M - 99P; herein the operation of elements 100 and 110 in Fig.99 is equivalent to the operation of the elements 100 and 110 in Fig.129; the modular design of implant arm as taught by Donne is also capable of connecting to other tool such as tracking markers as recited above or the reference base).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).
Crawford in view of Donner and Schoenefeld fails to explicitly teach wherein the surveillance marker is configured to be connected to the surveillance marker post.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the modular reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793